Reversing.
Joseph Schuster was indicted with Stanley Bobb, Steve Tarkaney, John Proboco, and Jack Emody, charged with the crime of willful murder, alleged to have been committed by killing Sam Adams. On Schuster's trial, his punishment was fixed at confinement in the penitentiary for life. His motion and grounds for a new trial were overruled, and judgment entered sentencing him in conformity with the verdict of the jury, from which he appeals.
The several defendants were tried separately. On his trial on the same indictment, Steve Tarkaney was convicted, and his punishment fixed at confinement in the penitentiary for life. The judgment was accordingly entered, from which he appealed to this court.
We have this day disposed of the appeal of Steve Tarkaney. In writing our opinion, we have set out the facts, and sufficiently stated our conclusions of law therein. *Page 786 
On the statement of facts in that opinion and upon the authority of it, the judgment appealed from by Joseph Schuster is reversed for a new trial consistent with this, and the opinion in the case of Steve Tarkaney v. Commonwealth, ___ Ky. ___, 42 S.W.2d ___, this day decided.